7/11/2018                                                                    Good Will Publishers




                                                    The Group of Companies

                                                    Catholic Publishing & Distribution
                                                    Our Catholic publishing and distribution companies are aggressively interfacing with the
                                                    Catholic book and religious product market. Through specialized internet marketing and
                                                    Catholic book publishing initiatives, these companies are at the forefront of an exciting new
        Who We Are
                                                    frontier in retail and commercial sales.
            History

            Administrative Offices


        The Good Will Publishers
        Group of Companies                             Saint Benedict Press, LLC
                                                       This is our Catholic publishing arm
            Sponsorship                                where we publish Catholic bibles as
                                                       well as Catholic classics repackaged
            Corporate & Organizational
                                                       to appeal to a wider audience of
            Catholic Publishing &                      readers.
            Distribution


        A Note from Our CEO

            The Leadership Triangle

            The Board of Directors

                                                       TAN Books
        Careers
                                                       In 2008 Good Will Publishers and St.
                                                       Benedict    Press    completed    the
                                                       acquisition of a long standing leader
     Contact Us:                                       in Catholic publishing, TAN Books.
                                                       This acquisition adds greatly to our
     E-mail                                            book inventory with over 600 titles
     info@goodwillpublishers.com                       and retail presence in over 2000
     Phone                                             outlets in order to address more
     704-865-1256                                      thoroughly the needs of the Catholic
                                                       readership and
                                                       marketplace.




                                         Copyright © 2010 | Good Will Publishers | P.O. Box 269 | Gastonia, NC 28052




                Case 3:16-cv-00695-FDW-DCK Document 94-20 Filed 11/14/18 Page 1 of 1
http://www.goodwillpublishers.com/catholicmarketing.html                                                                                            1/1
